|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

WARREN EASTERL|NG,

Plaintiff,

V Case No. 3:18~cv-00075
LAKEFRONT LiNEs, ii\ic., JUDGE WA‘-TER H- R'CE

Defendant.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES |V|AG|STRATE
JUDGE'S REPORT AND RECO|V||V|ENDAT|ONS (DOC. #21),
RECO|VHV|END|NG THAT PLA|NT|FF'S SECOND N|OT|ON FOR
PREL||V||NARY |NJUNCT|ON BE DEN|ED; PLA|NT|FF'S OBJECT|ONS
TO SA|D JUD|CIAL FlL|NG (DOC.#22) OVERHULED

 

This matter is before the Court on l\/lagistrate Judge l\/lichae| J. Newman’s
Report and Recommendations, Doc. #21, and P|aintiff's Objections to that judicial
filing, Doc. #22. Defendant, Lakefront Lines, |nc. (”Lakefront”), has filed a
response, Doc. #24. The l\/lagistrate Judge has recommended that Plaintiff’s
second motion for a preliminary injunction, Which is nearly identical to his first
such, Doc. #4, be denied. The lVlagistrate .Judge's earlier Report and
Flecommendations, Doc. #10, Which dea|t, in part, With P|aintiff’s first motion for a
preliminary injunction, Was adopted in its entirety by this Court. Doc. #18.

Plaintiff, pro se, has made three objections to the l\/lagistrate Judge’s filing.

|n essence, these objections argue that an injunction should issue because he is

likely to be successful on the merits, several constitutional issues are at stake and
he will suffer irreparable harm. Doc. #22, PAGE|D##161-163. Lakefront responds
by stating that nothing has changed to warrant treating this second motion for a
preliminary injunction differently from the first motion for injunctive relief.
Lakefront also argues that the law of the case doctrine requires that this Court
deny Plaintiff’s motion.

A motion for a preliminary injunction requires consideration of four factors:
(‘| ) Whether the movant has a likelihood of success on the merits; (2) whether the
movant would suffer irreparable injury Without the injunction; (3) whether
issuance of the injunction Would cause potential harm to others; and (4) whether
the public interest would be served by issuance of the injunction. American Cfvi/
Liberries Um'on ofKentuc/cy v. McCrearj/ County, Kentucky, 354 F.3d 438, 445 (6th
Cir.1998). Plaintiff has not satisfied any of these factors. ln particular, and as was
true With respect to the first motion for a preliminary injunction, Plaintiff cannot
establish an irreparable injury in this suit for money damages.

P|aintiff’s objections, Doc. #22, are overruled and the Fleport and

Recommendations, Doc. #21, is ADOPTED in its entirety.

Date: |Vlarch ‘|9, 2019 / *M_w j\j\C~t_--»L_

 

WALTER H. R|CE
UNlTED STATES D|STR|CT JUDGE

